COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JOHN H. TRIEN,


                            Appellant,

v.


MOUNTAIN PARK COMMUNITY
ASSOCIATION AND RICHARD
STONE,

                            Appellees.
§

 

§

 

§

 

§

 

§

 

 § 

§


No. 08-08-00291-CV

Appeal from the

205th Judicial District Court

of El Paso County, Texas 

(TC# 2008-645)



MEMORANDUM  OPINION

	This appeal is before the Court on our own motion for determination whether it should be
dismissed for lack of jurisdiction.  See Tex.R.App.P. 42.3(a).  Finding that the notice of appeal
was not timely filed, we will dismiss the appeal.
	A civil appeal is perfected when the notice of appeal is filed.  Tex.R.App.P. 26.1;
Restrepo v. First Nat'l Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--El Paso 1995, no writ)(applying former Tex.R.App.P. 40(a)(1)).  When no motion for new trial
or request for findings of fact and conclusions of law is filed, the notice of appeal must be filed
within thirty days after the judgment is signed.  Tex.R.App.P. 26.1; Restrepo, 892 S.W.2d at 238.
When a motion for new trial is timely filed, or a party timely files a request for findings of fact
and conclusions of law, the notice of appeal is due ninety days after the judgment is signed.  See 
Tex.R.App.P. 26.1(a).  An untimely notice of appeal will be considered timely if it is filed within
fifteen days after the due date and includes a reasonable explanation for the appellant's failure to
file on the due date.  See Tex.R.App.P. 26.3; Vergburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997).
	The judgment in this case was entered on July 23, 2008.  Although Appellant filed a
motion for new trial on August 25, 2008, it was not timely and therefore did not extend the
deadline for the notice of appeal.  See Tex.R.App.P. 26.1.  Thus, the notice of appeal was due to
be filed no later than August 22, 2008.  See id.  Appellant did not file a notice of appeal until
October 6, 2008.  Therefore, Appellant's notice of appeal was untimely filed.  By letter dated
October 6, 2008, the clerk of this Court notified Appellant in writing of our intent to dismiss the
case for want of jurisdiction because the appeal had not been perfected.  See Tex.R.App.P.
42.3(a).  Appellant has not responded to the notice.  Accordingly, we dismiss the appeal for want
of jurisdiction.



November 6, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.